Citation Nr: 0844281	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO. 06-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1973 until 
November 1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The January 2005 also included a denial of service connection 
for a mental disorder, including bipolar disorder. No Notice 
of Disagreement was filed in regards to that claim and the 
decision is final.


FINDINGS OF FACT

1. A final February 1988 rating decision denied claims for 
service connection for a back disorder and a hip disorder. 

2. The evidence associated with the claims file since the 
February 1988 final denial do not relate to unestablished 
facts necessary to substantiate the claim for service 
connection for a back disorder or a hip disorder. 


CONCLUSIONS OF LAW

1. The February 1988 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. Evidence received since the February 1988 rating decision 
is not new and material; the claims of entitlement to service 
connection for back disorder and hip disorder are not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the notice letter provided to the veteran in 
July 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and 
identified private medical records. The veteran has provided 
statements. Additionally, a hearing was provided before the 
undersigned Veterans Law Judge. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen claims for service connection for 
a back disorder and a hip disorder. The veteran's original 
claims for these disorders were denied in a February 1988 
rating decision. The veteran did not appeal the decision. 
Therefore, the  February 1988 rating decision represents a 
final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

In May 2004, the veteran filed an application to reopen the 
claims for service connection. A disallowed claim shall be 
reopened and reviewed, if new and material evidence is 
presented or secured with respect to the final claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Although the RO appears to have reopened the veteran's 
claims, as indicated in an October 2007 Supplemental 
Statement of the Case, the question of whether new and 
material evidence has been received to reopen the claims on 
appeal is a question which must be addressed by the Board 
regardless of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In his current attempt to reopen the claim, the veteran has 
proffered additional medical evidence of current back and hip 
disorders, to include disability of the lumbar disc and 
avascular necrosis of the left hip. The veteran also 
presented testimony and written statements to the effect that 
his current back and left hip disability is related to 
service. 

Prior to the February 1988 rating decision, the evidence of 
record included service treatment records, which did not 
indicate that the veteran was diagnosed with a chronic back 
disorder or hip disorder upon his separation from service. A 
November 1987 VA examination also indicated that the veteran 
had a back disorder, but did not record a hip disorder. No 
medical evidence of record found the veteran's claimed hip or 
back disorders to be related to his service. 

Following the February 1988 decision, additional VA and 
private medical records have been associated with the claims 
files. However, none of these records provided medical 
opinions from a medical professional finding that the 
veteran's current back disorder or hip disorder is due to his 
service. Although the veteran has reported that his VA 
examiners have told him that his disorders are due to 
service, no medical evidence has been supported providing 
such findings. Moreover, there is no evidence of the veteran 
having arthritis of the back or left hip within one year of 
the veteran's discharge from service which would entitle him 
to presumptive service connection.  Given the foregoing, 
neither the additional VA nor private medical records relate 
to unestablished facts necessary to substantiate either of 
the claims. Although the newly submitted records are new, in 
that they were submitted following the veteran's claims, they 
are not material to the claims. 

The veteran has also submitted additional personal 
statements, claiming that his back and hip disorders 
developed due to his service. The veteran's reports are new 
in that it had not been of the record previously. Similarly, 
the VA outpatient treatment record and private treatment 
records, indicating treatment for back and hip disorders, are 
new, in that they have not been previously associated with 
the claims file. The Board finds, however, that the evidence 
submitted is not competent medical evidence with regards to 
the issue of whether any current pathology is etiologically 
related to any incident of service. Accordingly, the Board 
finds that the newly associated evidence is not material and 
the claims for service connection for a back disorder and a 
hip disorder are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a back disorder is denied.

	(CONTINUED ON NEXT PAGE)



New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a hip disorder is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


